DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima et al. (hereinafter Mishima, US 7,915,843 B2).
For claim 1, Mishima discloses a motor controller configured to drive a motor, wherein the motor has a motor coil and a maximum rated current (Figs. 1 and 2 of Mishima disclose a motor controller 100 configured to drive a motor 110, wherein the motor 110 has a motor coil 110 and a maximum rated current Icoil having a peak as shown by a dashed line in Fig. 2 – see Mishima, Figs. 1-2; col. 4, lines 10-20 and 41-43; and col. 7, lines 48-64), and the motor controller comprises:
a switch circuit, configured to supply a motor current to the motor coil (Fig. 1 of Mishima discloses a switch circuit 36, configured to supply a motor current to the motor coil 110 – see Mishima, Fig. 1, col. 5, line 48 through col. 6, line 16); and
a pre-driver, configured to generate a plurality of driving signals to control the switch circuit, wherein the motor controller attains a function of maintaining a fixed output power by a plurality of current limit values (Figs. 1-2 of Mishima discloses a pre-driver 34, configured to generate a plurality of driving signals SH1, SH2, SL1 and SL2 to control the switch circuit 36, wherein the  motor controller 100 attains a function of maintaining a fixed output power by a plurality of current limit values – see Mishima, Figs. 1-2, col. 1, line 56 through col. 2, line 21. It is noted that Mishima discloses the motor controller 100 which does not specifically disclose maintaining a fixed output power by a plurality of current limit values. However, Mishima discloses gradually changing coil current which implies maintaining a fixed output power by a plurality of current limit values. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mishima to include maintaining a fixed output power by a plurality of current limit values for purpose of controlling power of motor control system efficiently).
For claim 2, Mishima discloses the motor controller of claim 1, wherein the motor controller is operated in a closed loop control mode (Fig. 1 of Mishima discloses the motor controller 200 which is operated in a closed loop control mode based on the current limit values – see Mishima, Fig. 1, col. 4, lines 10-36. It is noted that the motor controller is operated in a closed loop control mode which is performed via outputs of Hall element Vs1 and Vs2, in accordance with rotor position of the fan motor 110 – see Mishima, Fig. 1, col. 4, lines 30-36) based on the current limit values (see explanation in claim 1 above).
 above. Mishima discloses the motor controller which is silent for operating in a closed loop control mode. However, Miura discloses a motor controller which is operated in a closed loop control mode
For claim 3, Mishima discloses the motor controller of claim 1, wherein each of the current limit values is less than or equal to the maximum rated current (Fig. 2, last one, of Mishima discloses each of the current limit values Icoil is less than or equal to the maximum rated current Icoil-peak – see Mishima, Fig. 2).
For claim 4, Mishima discloses the motor controller of claim 1, wherein the motor controller is applied to a blower fan (Fig. 1 of Mishima discloses the motor controller 100 which is applied to a blower fan including fan motor 110 – see Mishima, Fig. 1, col. 4, lines 15-20).
For claim 5, Mishima discloses the motor controller of claim 1, wherein the motor controller further comprises a current limit circuit, and the current limit circuit stores a current limit graph (Figs. 1-2 of Mishima discloses the motor controller 200 which comprises hysteresis comparator 10, a PWM signal generation circuit, a logic circuit 32, a pre-drive circuit 34 and a H-bridge circuit 36 which altogether constitute a current limit circuit 100, and the current limit circuit stores a current limit graph as shown in Fig. 2, last portion – see Mishima, Figs. 1-2, col. 7, lines 3-47).
For claim 6, Mishima discloses the motor controller of claim 5, wherein the current limit circuit receives a command signal for generating an output signal, the command signal has an input duty cycle, and the command signal is used for adjusting a speed of the motor (Fig. 3-4 of Mishima disclose the current limit circuit 100 which receives a command signal Vcnt for generating an output signal, the command signal Vcnt has an input duty cycle and the command signal Vcnt is used for adjusting a speed of the motor 110 – see Mishima, Figs. 3-4, col. 8, line 58 through col. 9, line 24).
For claim 7, Mishima discloses the motor controller of claim 6, wherein the current limit graph defines a relationship between a current limit of the motor current and the input duty cycle (see Mishima, Figs. 3-4, col. 1, line 56 through col. 2, line 21 and col. 8, line 58 through col. 9, line 24).
For claim 15, Mishima discloses a motor controller configured to drive a motor, wherein the motor has a motor coil (see explanation in claim 1 above), and the motor controller comprises:
a switch circuit, configured to supply a motor current to the motor coil (see explanation in claim 1 above);
a pre-driver, configured to generate a plurality of driving signals to control the switch circuit (see explanation in claim 1 above); and
a current limit circuit, configured to store a current limit graph (see explanation in claim 5 above), wherein the current limit circuit receives a command signal for generating an output signal, and the command signal is used for adjusting a speed of the motor (see explanation in claim 6 above).
For claim 18, Mishima discloses a motor controller configured to drive a motor, wherein the motor has a motor coil (see explanation in claim 1 above), and the motor controller comprises:
a switch circuit, configured to supply a motor current to the motor coil (see explanation in claim 1 above);
a pre-driver, configured to generate a plurality of driving signals to control the switch circuit (see explanation in claim 1 above); and
a current limit circuit, configured to store a current limit table (see explanation in claim 5 above. It is noted that Mishima discloses a current limit circuit (see explanation in claim 1 above) which is configured to store a current limit graph. Mishima discloses the current limit circuit which is not specifically configured to store a current limit table. However, it is well-known in art that the current limit table can be converted from the current limit graph and vice versa. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mishima’s current limit circuit to be configured to store a current limit table  for purpose to improve the motor control system), wherein the current limit circuit receives a command signal for generating an output signal, and the command signal is used for adjusting a speed of the motor(see explanation in claim 6 above).



Allowable Subject Matter
Claims 8-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI T DINH/Primary Examiner, Art Unit 2846